DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
 	Applicant’s amendments and remarks are fully acknowledged by the Examiner. Currently, claims 1-19 are pending with claims 1, 3, 8, 10, 12 and 17 amended. Applicant’s amendments to the claims have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the October 6, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on May 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,499,980 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The acceptance of the terminal disclaimer is sufficient to obviate the previously-filed obviousness-type double patenting rejection set forth in the non-final office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 6 10, 12, 13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faure (US Pat No. 8,317,785 B2) further in view of Edwards et al. (US Pat. No. 5,514,131).
Regarding claim 1, Faure discloses a device comprising a guide sheath (outer sheath at 3 as in figure 2), a catheter including an elongate body configured to be advanced through the guide sheath to a target location in a lumen within a patient (inner catheter as the structure formed within 3 to be the delimiting structure between 32 and 33; see figure 2 and col. 5; 40-43 with “its walls delimiting…”; the recitation of “configured to be advanced…” is taken as a functional recitation of the intended use of the device which the Examiner is of the position that the device of Faure is capable of performing), the catheter comprising a channel terminating in a distal port at a distal end of the catheter, the distal end of the catheter including the distal port (the catheter as defined above includes a channel at 32 with such including an open distal end of the inner catheter as defined above) and a first electrode forming at least an outer portion of the distal port of the catheter (4’’ at a distal end of the inner catheter defined above as in the figures; such surrounds the distal portion in defining the center opening through the channel), wherein the channel of catheter is hollow (the inner structure is hollow as depicted in at least figure 2), and configured to allow delivery of a liquid solution through the catheter and out of the distal port (the inner sheath forms a channel so as to receive structure therein, and 4’’ has an empty space defined within the cylindrical helix thereby forming a channel that allows for liquid to the distal port), and a second electrode configured to be received in a longitudinally movable manner within the channel and configured to allow delivery of the liquid solution within the channel (4’). 
Faure further provides that at least one of an inner surface of the first electrode or an outer surface of the second electrode includes an insulating layer to electrically insulate the first electrode from the second electrode within at least a portion of the channel (see col. 6; 29-50 providing for the external face of 4’ is insulative), wherein a distal section of the second electrode is in a first configuration when at a first longitudinal position that is within the channel (see col. 8; 18-31; a first internal helical configuration of the second electrode 4’ when it is within 4’’), and wherein the distal section of the second electrode is in a second configuration when at a second longitudinal position that is distal from the distal port (see again, col. 4; 8; 18-31 wherein a portion of 4’ extending distally of 4’’ would form an external helical configuration), a first electrical lead in electric communication with the first electrode (4’ forming a first pole of a bipolar pair of electrode would require a first lead attached thereto for delivery of the disclosed bipolar energy), and a second electrical lead in electric communication with the second electrode (4’’ forming a second pole of a bipolar pair of electrode would require a second lead attached thereto for delivery of the disclosed bipolar energy), wherein the first and second electrical leads are connectable to a source of electric power (capability of the two leads to be connected to a source of electrical energy), wherein the second configuration comprises a helical configuration (see the helical arrangement of 4’ in when such the noted portion extends from the device to form the external helical configuration as in the figures).
	While Faure provides for the structure of 3 to provide for the positioning at “the outer surface of a target volume or organ in operating conditions” as in col. 5; 45-54, Faure fails to specifically provide for the distal end of the catheter further comprises a piercing tip configured to pierce through an airway wall. Edwards discloses a similar device as that of Faure and specifically provides for a piercing tip at the distal end of each of a number of concentric shafts including an inner catheter for providing the ability to pierce into tissue (See figure 6 with the sharpened ends at 72/76/70). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize a sharpened end for each of the shaft/catheter structures of Faure in view of the teaching of Edwards. Such would provide for an exemplary manner of easing insertion of the device within the body, especially when navigating the device of Faure to “the outer surface of a target volume or organs in operating conditions” as direction in Faure.
	Regarding claim 3, Faure provides that the second electrode extends from within the channel of the catheter and through the distal port (see figure 3A with 4’ extending from within an opening/gap formed by 4’’).
Regarding claim 4, Faure provides that the catheter is dimensioned to be insertable into a bronchoscope comprising a side-facing ultrasound probe. The Examiner notes that a functional recitation of the intended use of a claimed invention must result in a structural difference between the claimed inventions and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Examiner is of the position that the catheter of Faure would readily be capable of being inserted into a bronchoscope, especially in view of the bronchoscope not having any limitations set forth with respect to how larger or small the lumen of the bronchoscope would be.
	Regarding claim 6, Faure provides that the first and second electrodes comprise a bipolar radiofrequency ablation electrode (see col. 6; 1-20).
	Regarding claim 10, Faure provides for a device comprising a guide sheath (outer sheath at 3), a catheter configured to be inserted into the guide sheath (inner sheath at 3) that together are configured to be inserted into an airway of a patient and extend to a target location in a lumen within the airway (the recitation of “configured to be inserted…” is taken as a functional recitation of the intended use of the device which the Examiner is of the position that the device of Faure is capable of performing), the catheter comprising a first electrode forming a distal port located at a distal end of the catheter (4’’ having a port formed at the opening defined at the distal end of the helix of 4’’), wherein the catheter is hollow, thereby forming a channel configured to allow delivery of a liquid solution to a distal port of the catheter (both the inner structure and 4’’ are hollow, see at least figure 2 thereby allowing for fluid to pass therethrough), wherein the distal end of the catheter includes a tip (41’’), a second electrode (4’) configured to be received in a movable manner within the channel of the catheter (see col. 8; 18-31 discussing the independent movement) and configured to allow delivery of the liquid solution within the channel (via 4’ being hollow and allowing for delivery of a liquid), wherein a distal section of the second electrode is in a first configuration when within the channel (see col. 8; 18-31; a first internal helical configuration of the second electrode 4’ when it is within 4’’), wherein when the distal section of the second electrode is extended distally from the distal end of the first electrode and the catheter, the distal section of the second electrode that is extended from the first electrode is in a second configuration (see again, col. 4; 8; 18-31 wherein a portion of 4’ extending distally of 4’’ would form an external helical configuration), a first electrical lead in electric communication with the first electrode (4’ forming a first pole of a bipolar pair of electrode would require a first lead attached thereto for delivery of the disclosed bipolar energy), and a second electrical lead in electric communication with the second electrode (4’’ forming a second pole of a bipolar pair of electrode would require a second lead attached thereto for delivery of the disclosed bipolar energy), wherein the first and second electrical leads are connectable to a source of electric power (capability of the two leads to be connected to a source of electrical energy), wherein the second configuration comprises a helical configuration (see the helical arrangement of 4’ in when such the noted portion extends from the device to form the external helical configuration as in the figures), wherein at least one of an inner surface of the first electrode or an outer surface of the second electrode includes an insulating layer to electrically insulate the first electrode from the second electrode within at least a portion of the channel (see col. 6; 29-50 providing for the external face of 4’ is insulative).
	While Faure provides for the structure of 3 to provide for the positioning at “the outer surface of a target volume or organ in operating conditions” as in col. 5; 45-54, Faure fails to specifically provide for the distal end of the catheter comprising a piercing tip configured to pierce through an airway wall. Edwards discloses a similar device as that of Faure and specifically provides for a piercing tip at the distal end of each of a number of concentric shafts including an inner catheter for providing the ability to pierce into tissue (See figure 6 with the sharpened ends at 72/76/70). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize a sharpened end for each of the shaft/catheter structures of Faure in view of the teaching of Edwards. Such would provide for an exemplary manner of easing insertion of the device within the body, especially when navigating the device of Faure to “the outer surface of a target volume or organs in operating conditions” as direction in Faure.
Regarding claim 12, Faure provides that the second electrode extends from channel through the distal port at the distal end of the first electrode (see figure 3A with 4’ extending from within an opening/gap formed by 4’’).
Regarding claim 13, Faure provides that the catheter is dimensioned to be insertable into a bronchoscope comprising a side-facing ultrasound probe. The Examiner notes that a functional recitation of the intended use of a claimed invention must result in a structural difference between the claimed inventions and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Examiner is of the position that the catheter of Faure would readily be capable of being inserted into a bronchoscope, especially in view of the bronchoscope not having any limitations set forth with respect to how larger or small the lumen of the bronchoscope would be.
Regarding claim 15, Faure provides that the first and second electrodes comprise a bipolar radiofrequency ablation electrode (see col. 6; 1-20).
Regarding claim 17, Faure provides for an ablation system for use through a bronchoscope, the system comprising: a catheter configured to be inserted into an airway using a bronchoscope (inner catheter as the structure formed within 3 to be the delimiting structure between 32 and 33; see figure 2 and col. 5; 40-43 with “its walls delimiting…”), the catheter comprising an elongate body including a hollow channel terminating in a distal port (the catheter as defined above includes a channel at 32 with such including an open distal end of the inner catheter as defined above), a first electrode forming an outer surface of the distal port of the hollow channel in the catheter (4’’ at a distal end of the inner catheter defined above as in the figures; such forms the distal port in defining the center opening through the channel; such as a tip at 41’’), wherein the piercing tip is configured to pierce through an airway wall (41’’ is capable of piercing through an airway wall), a second electrode movably disposed within the hollow channel and extendable out through the distal port (4’; see col. 8; 18-31), the second electrode including a distal section in a first configuration while disposed within the hollow channel transitioning to a second configuration when extended out of the distal port (see col. 8; 18-31; a first internal helical configuration of the second electrode 4’ when it is within 4’’ and then a second configuration when  a portion of 4’ extending distally of 4’’ would form an external helical configuration), a first electrical lead in electric communication with the first electrode (4’ forming a first pole of a bipolar pair of electrode would require a first lead attached thereto for delivery of the disclosed bipolar energy), and a second electrical lead in electric communication with the second electrode (4’’ forming a second pole of a bipolar pair of electrode would require a second lead attached thereto for delivery of the disclosed bipolar energy), wherein the first and second electrical leads are connectable to a source of electric power (capability of the two leads to be connected to a source of electrical energy), wherein the second configuration comprises a helical configuration (see the helical arrangement of 4’ in when such the noted portion extends from the device to form the external helical configuration as in the figures), and wherein at least one of an inner surface of the first electrode or an outer surface of the second electrode includes an insulating layer to electrically insulate the first electrode from the second electrode within at least a portion of the channel (see col. 6; 29-50 providing for the external face of 4’ is insulative).
	While Faure provides for the structure of 3 to provide for the positioning at “the outer surface of a target volume or organ in operating conditions” as in col. 5; 45-54, Faure fails to specifically provide for the distal end of the catheter comprising a piercing tip configured to pierce through an airway wall. Edwards discloses a similar device as that of Faure and specifically provides for a piercing tip at the distal end of each of a number of concentric shafts including an inner catheter for providing the ability to pierce into tissue (See figure 6 with the sharpened ends at 72/76/70). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize a sharpened end for each of the shaft/catheter structures of Faure in view of the teaching of Edwards. Such would provide for an exemplary manner of easing insertion of the device within the body, especially when navigating the device of Faure to “the outer surface of a target volume or organs in operating conditions” as direction in Faure.
Claims 2, 5, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faure (US Pat No. 8,317,785 B2) in view of Edwards et al. (US Pat. No. 5,514,131) as applied to claims 1 and 10 respectively above, and further in view of Ryan et al. (US Pat. No. 6,923,807 B2).
Regarding claims 2 and 11, while Faure provides for a handle (2) Faure fails to provide for the claimed activation device. Edwards fails to cure this deficiency. Ryan discloses a similar device as that of Faure and specifically provides for the use of an activation device in the form of a switch (158) on a handle for extending a helical device.
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize an activation device in the form of the switch as in Ryan on the handle of Faure to provide for a known manner to control the extension and retraction of the second electrode. Faure clearly contemplates the motorized individual control of each of the electrodes 4’ and 4’’, with a switch providing for the known manner to provide control for such an activation during use of an electrosurgical device.
Regarding claims 5 and 14, Faure fails to provide that the second electrode is constructed at least in part from a shape-memory material having a martensite configuration at a first lower temperature, and an austenite configuration at a second temperature above body temperature, and wherein the second electrode is configured to adopt a first straight configuration while in the martensite configuration, and a bend or coil while in the austenite configuration. Ryan discloses a similar device as that of Faure and specifically provides for the use of a shape-memory material as a helical electrode (see col. 3; 61-62). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a shape-memory material as in Ryan as the material of construction of the second electrode of Faure. Ryan clearly sets forth that such a material is suitable for use in helical, conductive electrodes. Furthermore, the use of the shape-memory material as the electrode would have been further appreciated by one of ordinary skill as an obvious choice of the material of construction of the electrode of Faure in view of the teaching of Ryan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Faure (US Pat No. 8,317,785 B2) in view of Edwards et al. (US Pat. No. 5,514,131) as applied to claims 1 and 10 respectively above, and further in view of Ryan (US Pat. No. 6,280,441 B1) hereinafter “Ryan II”.
Regarding claims 7 and 16, each of Faure and Edwards fail to provide for the claimed fluid source. Ryan II provides for a similar device as that of Faure and Edwards and specifically provides for the inclusion of a fluid source for the delivery of fluid through such a device (via the source of fluid required to provide the fluid 30 disclosed in Ryan II). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provide a fluid source as in Ryan II to the combined arrangement of Faure and Edwards to provide for a manner of delivering fluid to the distal end of the device. Such would provide for the requisite fluid flow through the device to provide for tissue cooling during treatment thereby allowing for greater amounts of energy to be delivered to tissue while also ensuring that charring of tissue at the electrodes does not occur.
Allowable Subject Matter
Claims 8 and 9 are allowed.
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 10 of the Remarks filed October 6, 2022, with respect to the rejection of independent claim 8 under 35 U.S.C. 103 as unpatentable over the combination of Faure in view of Ryan have been fully considered and are persuasive.  The Examiner notes that Applicant has specifically amended claim 8 to specifically require that “the first electrode forms at least a portion of an outer surface of a distal end of the elongate body and surrounds a distal end of the channel”. The Examiner is of the position the Faure fails to provide for the first electrode to form any portion of the outer surface of the distal end of the elongate body given that the elongate body of Faure was previously taken by the Examiner as the wall structure (see figures 1 and 2) that delimits the areas between 32 and 33 and the first electrode was taken as the helix at 4’’. These figures clearly display a spacing between any structure that can be fairly described as the elongate body and any of the electrodes at 4’, 4’’ or 4’’’ thereby failing to provide for any of 4’, 4’’ or 4’’’ to form at least a portion of the outer surface of the elongate body. Thus, the Examiner has withdrawn the rejection of claims 8 and 9 under 35 U.S.C. 103 as unpatentable over the combination of Faure and Ryan. The Examiner has further indicated such as being allowable over the prior art in the action above. 
Applicant's arguments filed October 6, 2022 with respect to the rejections of independent claims 1, 10 and 17 under 35 U.S.C. 103 as unpatentable over the combination of Faure and  Edwards have been fully considered but they are not persuasive. 
The Examiner notes, as a preliminary matter, that Applicant’s arguments with respect to the instant language set forth in independent claim 8 has been found allowable. The language in claim 8 differs from the language in each of claims 1, 10 and 17 in that none of claims 1, 10 and 17 specifically require “the first electrode forms at least a portion of an outer surface of a distal end of the elongate body and surrounds a distal end of the channel”. Rather, claim 1 requires the first electrode to be “forming at least an outer portion of the distal port of the catheter”, and claim 17 requires “a first electrode … forming an outer surface of the distal port of the hollow channel in the catheter”. The Examiner is of the position that this language differs from the structural and functional requirements found allowable in claim 8, and that the Examiner’s interpretation of the structure of Faure in the rejection of each of claims 1 and 17 is tenable for at least the reasoning set forth in the action above.
Applicant specifically argues on page 9 of the Remarks that “no person of ordinary skill in the art would understand the ‘stabilizing means 3’ of Faure as teaching of suggesting ‘a catheter’” and Applicant has submitted amended claim language to further distinguish the structure of in claims 1 and 10 from the prior art structure of Faure. Applicant further alleges on page 9 that the structure applied by the Examiner as the instant catheter “is not designed or intended to be ‘advanced through’ a guide sheath or useful to reach ‘a target location in a lumen within a patient’”. Applicant further alleges on page 9 that “Faure does not describe structure or surgical procedures that utilize anything a person of ordinary skill would understand to be a catheter”. This is not persuasive.
The Examiner notes, with respect to the interpretation of the term of “catheter” as used in the instant claims, that while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). First, the Examiner is of the position that Applicant is seemingly focusing on a narrow interpretation of what is desired for a “catheter” in light of Applicant’s Specification rather than considering the broadest reasonable interpretation in light of the Specification. That is, while Applicant contends that “Faure does not described structure … that … a person of ordinary skill would understand to be a catheter” and that the term catheter should be interpreted in light of the instant Specification, the Examiner notes that Applicant own Specification provides a variety of different uses for Applicant’s own catheter system 100 that overlaps with the structure of Faure. Paragraph [0048] of the filed Specification contemplates that the system 100 “is configured to be used in thorascopic, laparoscopic, transcutaneous, and/or percutaneous procedures”. The remainder of the Specification is devoid of any special definition that would control the interpretation of the term of catheter. 
The Examiner further notes that the recitation of “a target location in a lumen within a patient” is broad with respect to the actual location within the body of the patient where the lumen is located. Is the target location within an airway, or a vein, or some other location within the body? Paragraph [0034] even notes wide reaching interchangeability with the specific terms of “lung region”, “lung area”, “tissue, “lesion” and “nodule” with multiple other areas of treatment of the body including “vessels, passages, body cavities and organs in humans and animals”. 
Thus, while Applicant contends that one of ordinary skill in art would not appreciate the stabilization means as a catheter as is known in the art, the Examiner is of the position that the outer structure of the means 3 of Faure would indeed fall within the broadest reasonable interpretation  in light of the instant disclosure interpretation of the guide sheath, and the wall structure within the outer structure that delimits the space between 32 and 33 would indeed qualify as a catheter. 
Next, turning to the amended recitation in claim 1 of “an elongate body configured to be advanced through the guide sheath to a target location in a lumen within a patient”, Applicant appears to take the position that that “advanced through” language necessarily requires relative movement between the guide sheath and the elongate body of the catheter. The Examiner is not of the position that such is the only interpretation of the at-issue recitation and, rather, has taken the position in the rejection of claim 1 that the functional capability of both the guide sheath and catheter to be advanced at the same time to a target location would provide for the elongate body to be “advanced through the guide sheath” given that the elongate body is within the guide sheath during the advancement. 
Applicant further argues on pages 9-10 with respect to the added limitations in claim 1 with respect to the insulating layer. Therein, Applicant contends that “Faure does not teach or suggest any sort of insulating layer, and the electrodes in Faure are spaced apart such that no person of ordinary skill would be motivated to modify Faure to include an insulating layer on either electrode.” This is also not persuasive. 
The Examiner has updated the rejection of claims 1, 10 and 17 above to note that Faure does indeed contemplate for the inclusion of the claimed insulation layer in view of the disclosure in col. 6; 29-50 of Faure providing for the external face of 4’ is insulative.
As such, it is for at least the reasoning set forth above that the Examiner maintains that the proffered rejections under 35 U.S.C. 103 in the Action above remain tenable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794